Citation Nr: 1001304	
Decision Date: 01/08/10    Archive Date: 01/15/10

DOCKET NO.  08-20 662	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina

THE ISSUES

1. Entitlement to a rating higher than 50 percent for 
posttraumatic stress disorder (PTSD). 

2. Whether the rating reduction from 100 percent to 40 
percent for prostate cancer was proper. 


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J. Fussell, Counsel
INTRODUCTION

The Veteran, who is the appellant, served an active duty from 
March 1969 to March 1971.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of rating decisions in January 2008 and in March 
2008 of Department of Veterans Affairs (VA) Regional Office 
(RO).  

In a statement in February 2009, the Veteran raised the claim 
of service connection for residuals of exposure to Agent 
Orange, which is referred to the Regional Office for 
appropriate development. 

In October 2007, the Veteran appeared at a hearing before a 
Decision Review Officer.  In May 2009, the Veteran appeared 
at a hearing before the undersigned Veterans Law Judge.  
Transcripts of the hearing are in the Veteran's file. 

The rating reduction claim and the claim for a total 
disability rating for compensation based on individual 
unemployability, raised by the record, are REMANDED to the RO 
via the Appeals Management Center in Washington, DC.  


FINDING OF FACT

Throughout the appeal period, posttraumatic stress disorder 
is manifested by a disability picture that equates to 
occupational and social impairment with reduced reliability 
and productivity under the General Rating Formula for Mental 
Disorders (General Rating Formula), including the symptoms 
associated with the diagnosis of posttraumatic stress 
disorder under the Diagnostic and Statistical Manual of 
Mental Disorders, Fourth Edition, (DSM-IV), of the American 
Psychiatric Association, which is referred to in 38 C.F.R. 
§ 4.130 (rating mental disorders), but not covered in the 
General Rating Formula.



CONCLUSION OF LAW

The criteria for a rating higher than 50 percent for PTSD are 
not met. 38 C.F.R. §§ 4.7, 4.130, Diagnostic Code 9411 
(2009). 

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and 
implemented in part at 38 C.F.R § 3.159, amended VA's duties 
to notify and to assist a claimant in developing information 
and evidence necessary to substantiate a claim.  

Duty to Notify

Under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), when VA 
receives a complete or substantially complete application for 
benefits, it will notify the claimant of the following: (1) 
any information and medical or lay evidence that is necessary 
to substantiate the claim, (2) what portion of the 
information and evidence VA will obtain, and (3) what portion 
of the information and evidence the claimant is to provide.  
The notification requirements are referred to as Type One, 
Type Two, and Type Three, respectively.  See Shinseki v. 
Sanders, 129 S. Ct. 1696 (2009).

Also, the VCAA notice requirements apply to all five elements 
of a service connection claim.  The five elements are: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).



In a claim for increase, the VCAA notice requirements are the 
type of evidence needed to substantiate the claim, namely, 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on 
employment.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. 
Cir. 2009)  (interpreting 38 U.S.C.A. § 5103(a) as requiring 
generic claim-specific notice and rejecting veteran-specific 
notice as to effect on daily life and as to the assigned or a 
cross-referenced Diagnostic Code under which the disability 
is rated). 

The VCAA notice must be provided to a claimant before the 
initial unfavorable adjudication by the RO.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

The RO provided pre-adjudication VCAA notice by letter, dated 
in January 2008.  The notice included the type of evidence 
needed to substantiate the claim for increase, namely, 
evidence that the disability had increased in severity and 
the effect that worsening has on the claimant's employment.  

Additionally, the Veteran was notified that VA would obtain 
VA records and records of other Federal agencies, and that he 
could submit other records not in the custody of a Federal 
agency, such as private medical records or with his 
authorization VA would obtain any non-Federal records on his 
behalf.  The notice included the provisions for the effective 
date of a claim and for the degree of disability assignable 
for the claim.  

As for content and timing of the VCAA notice, the document 
complied with the specificity requirements of Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) (identifying evidence to 
substantiate a claim and the relative duties of VA and the 
claimant to obtain evidence); of Charles v. Principi, 16 Vet. 
App. 370 (2002) (identifying the document that satisfies VCAA 
notice); of Pelegrini v. Principi, 18 Vet. App. 112 (2004) 
(pre-adjudication notice); of Dingess v. Nicholson, 19 Vet. 
App. 473 (2006) (notice of the elements of the claim); and of 
Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009) 
(Fed. Cir. Sept. 4, 2009) (evidence demonstrating a worsening 
or increase in severity of the disability and the effect that 
worsening has on employment).  No further notice is required 
to comply with 38 U.S.C.A. § 5103. 

Duty to Assist

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate a claim.  The RO obtained VA medical records and 
private medical records, and records from the Social Security 
Administration.  The Veteran was afforded a VA examination.  

As the Veteran has not identified any additional evidence 
pertinent to the claim and as there are no additional records 
to obtain, the Board concludes that no further assistance to 
the Veteran in developing the facts pertinent to the claim is 
required to comply with the duty to assist.


REASONS AND BASES FOR FINDING AND CONCLUSION

Rating Principles

A disability rating is determined by the application of VA's 
Schedule for Rating Disabilities (Rating Schedule).  The 
percentage ratings contained in the Rating Schedule 
represent, as far as can be practicably determined, the 
average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and their residual conditions in civil occupations.  
Separate Diagnostic Codes identify the various disabilities.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  Otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7. 



The Board will consider whether separate ratings may be 
assigned for separate periods of time based on facts found, a 
practice known as "staged ratings," whether it is an 
initial rating case or not.  Fenderson v. West, 12 Vet. 
App. 119, 126-27 (1999); Hart v. Mansfield, 21 Vet. App. 505 
(2007).

Posttraumatic stress disorder is rated under the General 
Rating Formula for Mental Disorders.  38 C.F.R. § 4.130, 
Diagnostic Code 9411.  

Under the General Rating Formula for Mental Disorders, the  
criteria for 50 percent are occupational and social 
impairment with reduced reliability and productivity due to 
such symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks (more 
than once a week); difficulty in understanding complex 
commands; impairment of short and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; and difficulty 
in establishing and maintaining effective work and social 
relationships.

The criteria for the next higher rating, 70 percent, are 
occupational and social impairment with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as: suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a work-like setting); and the inability to establish 
and maintain effective relationships.



Ratings are assigned according to the manifestation of 
particular symptoms. However, the use of the term "such as" 
in 38 C.F.R. § 4.130 demonstrates that the symptoms after 
that phrase are not intended to constitute an exhaustive 
list, but rather are to serve as examples of the type and 
degree of the symptoms, or their effects, that would justify 
a particular rating.  Mauerhan v. Principi, 16 Vet. App. 436 
(2002).  

Accordingly, the evidence considered in determining the level 
of impairment from PTSD under 38 C.F.R. § 4.130 is not 
restricted to the symptoms provided in Diagnostic Code 9411.  
Instead, VA must consider all symptoms of a claimant's 
condition that affect the level of occupational and social 
impairment, including, if applicable, those identified in the 
diagnosis of posttraumatic stress disorder in Diagnostic and 
Statistical Manual of Mental Disorders, Fourth Edition, (DSM-
IV), of the American Psychiatric Association.

The Global Assessment of Functioning is a scale reflecting 
the psychological, social, and occupational functioning on a 
hypothetical continuum of mental-health illness.  Richard v. 
Brown, 9 Vet. App. 266, 267 (1996), citing the Diagnostic and 
Statistical Manual of Mental Disorders (4th ed.1994).  A GAF 
score from 41 to 50 represents serious symptoms (e.g., 
suicidal ideation, severe obsessional rituals, frequent 
shoplifter) or any serious impairment in social, 
occupational, or school functioning (e.g., no friends, unable 
to keep a job).  

A GAF score in the range of 51 to 60 represents moderate 
symptoms (e.g., flat affect and circumstantial speech, 
occasional panic attacks) or moderate difficulty in social, 
occupational, or school functioning (e.g., few friends, 
conflicts with peers or co-workers).  

A GAF score in the range of 61 to 70 reflect some mild 
symptoms (e.g., depressed mood and mild insomnia) or some 
difficulty in social, occupational, or school functioning 
(e.g., occasional truancy, or theft within the household), 
but generally functioning pretty well, and has some 
meaningful interpersonal relationships.



PTSD

Facts 

The current claim for increase was received in October 2007.  

On VA psychiatric examination in February 2008, the Veteran 
complained of nightmares, re-experiencing events in Vietnam, 
hypervigilance, startle reaction, difficulty around loud 
noises, restricted range of emotions, sleep disturbance, 
irritability, a sense of a foreshortened future.  He stated 
that he did not want to be around people, that he had stopped 
going to church, and that he had marital problems.  He stated 
that he did not associate with any friends, other than some 
veterans because he only wanted to be around someone who 
understood him.  He stated that he had problems with anger.   
History included treatment since 2004 and inpatient treatment 
in September 2006.  He saw a psychiatrist every couple of 
months for medication management. 

The Veteran related that he lived with his wife of 24 years.  
He had no hobbies.  He was not currently employed because the 
plant, where he worked, closed in 2002 and he had not been 
able to find a job since then. 

On mental status examination, the Veteran was alert and fully 
oriented.  His affect was mildly agitated.  He demonstrated 
insight.  He had spontaneous and fluent speech.  His 
attention was normal.  He had mild difficulty with immediate 
memory, but recent and remote memory were intact.  His 
thought processes were linear. He reported vague auditory and 
visual hallucinations, which he described more as paranoia 
and which was more closely related to hypervigilance.  As for 
suicidal ideation, he had not previously attempted suicide 
and he had no plan to. 

The Veteran described significant problems with anger.  He 
complained of depression.   The Global Assessment of 
Functioning (GAF) score was 50.  The VA examiner reported 
that the Veteran was having problems in occupation, marriage, 
and social functioning and that the Veteran b experiencing 
moderate difficulty due to symptoms of PTSD. 

In May 2008, s VA staff psychiatrist reported that the 
Veteran was being treated for PTSD and that he remained 
significantly symptomatic. 

In May 2009, the Veteran testified that PTSD caused 
nightmares and that he had problems at home.  He stated that 
he had attended a PTSD class and he was attempting to enroll 
in another, he went to church and attended a Bible class.  He 
indicated that he few friends.  He stated that he stayed home 
most of the time and had not worked since 2002, when the 
plant, where he worked, closed.  He stated that he had 
applied for other jobs, but he was found not to be qualified.  

Analysis

After a review of the record, the Veteran has symptomatology 
that is associated with the rating criteria under the General 
Rating Formula for Mental Disorders, Diagnostic Code 9411, 
and symptomatology not covered in the rating criteria, but is 
associated with the diagnosis of posttraumatic stress 
disorder under the DSM-IV, which is referred to in 38 C.F.R. 
Part 4, § 4.130 (rating mental disorders).  All of the 
symptoms are considered in the analysis.  

Neither the number of symptoms, nor the type of symptoms, nor 
the GAF score controls in determining whether the criteria 
for a 70 percent rating have been met.  It is the overall 
effect of the symptoms that determines the rating.

On VA examination in December 2008, the VA examiner stated 
that the Veteran had problems in the area of occupation and 
social functioning.  It is clear, the Veteran's symptoms of 
posttraumatic stress disorder have resulted in social 
impairment, most notably the relationship with his spouse.  
But a rating can not be assigned solely on the basis of 
social impairment.  38 C.F.R. § 4.126.  Moreover, the level 
of social impairment to support a 70 percent rating, is the 
inability to establish and maintain effective relationships.  



As the record shows, there is no question that the Veteran 
has difficulty in establishing and maintaining effective 
social relationships and that he avoids social settings and 
prefers to stay at home, which is encompassed in the 50 
percent rating, but at no time during the appeal period is 
there evidence that the Veteran is unable to establish 
effective social relationships.  The Veteran does maintain a 
relationship with his spouse and a few Veteran friends and he 
is able to function in a class setting, having attended a 
PTSD class and wanting to enroll in another class, and he 
stated that he attended Bible class. 

As for occupational impairment, the Veteran has not worked 
since 2002 because the plant where he worked closed, not 
because of PTSD.  And although the Veteran has unsuccessfully 
sought employment, there is no record that his unemployment 
is due to PTSD.  As for the impact on judgment, thinking, and 
mood, the Veteran is alert and oriented.  He has demonstrated 
insight.  His thought processes were linear.

As for the criteria for a 70 percent rating under the General 
Rating Formula for Mental Disorders, neither suicidal 
ideation, obsessional rituals which interfere with routine 
activities, speech intermittently illogical or obscure or 
irrelevant, near-continuous panic or depression affecting the 
ability to function independently, appropriately and 
effectively, impaired impulse control, spatial 
disorientation, neglect of personal appearance and hygiene, 
nor the inability to establish and maintain effective 
relationships is shown. 

As for the symptoms associated with the diagnosis of 
posttraumatic stress disorder under DSM-IV, but not covered 
in the General Rating Formula, such as nightmares, re-
experiencing events, hypervigilance, startle reaction, 
restricted range of emotions, sleep disturbance, 
irritability, anger, and a sense of a foreshortened future, 
the disability picture as to occupational and social 
impairment does not change and the affect on a school-like 
setting,  judgment, thinking, and mood does not more nearly 
approximate or equate to deficiencies in most areas, such as 
work, school, family relations, judgment, thinking, or mood 
under the General Rating Formula. 

As for the GAF score of 50, indicative of serious impairment, 
the associated symptoms of serious impairment, such as 
suicidal ideation, severe obsessional rituals, or any serious 
impairment in social, occupational, or school functioning, 
for example no friends or the inability to keep a job, are 
not demonstrated. 

Throughout the period of the appeal, based on VA records and 
the report of VA examinations, statements of and testimony of 
the Veteran, the Veteran's symptomatology associated with the 
rating criteria under the General Rating Formula and 
symptomatology associated with the diagnosis of posttraumatic 
stress disorder under the DSM-IV, does not more nearly 
approximate or equate to the criteria for a rating higher 
than 50 percent rating.

For the above reasons, the preponderance of the evidence is 
against a rating higher than 50 percent for posttraumatic 
stress disorder, and the benefit-of-the-doubt standard of 
proof does not apply.  38 U.S.C.A. § 5107(b).

Extraschedular Consideration 

While the Board does not have authority to grant an 
extraschedular rating in the first instance, the Board does 
have the authority to decide whether the claim should be 
referred to the VA Director of the Compensation and Pension 
Service for consideration of an extraschedular rating.  38 
C.F.R. § 3.321(b)(1). 

The threshold factor for extraschedular consideration is a 
finding that the evidence presents such an exceptional 
disability picture that the available schedular rating for 
the service-connected disability is inadequate.  There must 
be a comparison between the level of severity and 
symptomatology of the service-connected disability with the 
established criteria.  If the criteria reasonably describe 
the Veteran's disability level and symptomatology, then the 
disability picture is contemplated by the Rating Schedule, 
and the assigned schedular evaluation is, therefore, 
adequate, and no referral is required.  Thun v. Peake, 22 
Vet. App. 111 (2008).

Here, the rating criteria reasonably describe the Veteran's 
disability level and symptomatology, and provided for a 
greater evaluation for more severe symptoms. For these 
reasons, the disability picture is contemplated by the Rating 
Schedule, and the assigned schedular evaluation is, 
therefore, adequate.  Consequently, referral for 
extraschedular consideration is not required under 38 C.F.R. 
§ 3.321(b)(1).


ORDER

A rating higher than 50 percent for posttraumatic stress 
disorder is denied.


REMAND 

On rating reduction claim, the record shows that in February 
2006 palladium, radioactive, seeds were implanted to treat 
prostate cancer.  

Under 38 C.F.R. § 4.115b, Diagnostic Code 7528, malignant 
neoplasm of the genitourinary system will be assigned a 100 
percent rating.  Following the cessation of a therapeutic 
procedure, the rating of 100 percent shall continue with a 
mandatory VA examination at the expiration of six months.  

In this case, there is insufficient evidence to determine 
when the therapeutic procedure ended, that is, when does the 
therapeutic effect of the radioactive seeds cease.  For this 
reason, further development is needed under the duty to 
assist. 

With a combined rating of 70 percent with a single rating of 
50 percent, the record raises the claim for a total 
disability rating for compensation based on individual 
unemployability.  The claim for a total disability rating is 
not a separate claim, but rather involves an attempt to 
obtain an appropriate rating for a disability as part of a 
claim for increased compensation.  Rice v. Shinseki, 22 Vet. 
App. 447, 453-54 (2009).





For the above reasons, the case is REMANDED for the following 
action:

1.  Afford the Veteran a VA examination 
to evaluate the residuals of prostate 
cancer. 

The VA examiner is asked to describe the 
protocol for the use of palladium seeds 
in the treatment of prostate cancer, 
namely, how long are the palladium seeds 
designed to have a therapeutic effect.  
The record shows that in February 2006 
palladium seeds were implanted to treat 
prostate cancer. 

The VA examiner is also asked to describe 
any current voiding dysfunction, that is, 
leakage, frequency, or obstructed 
voiding, or renal dysfunction. 

The claims folder should be made 
available to the examiner for review.

2.  Develop the claim for a total 
disability rating, including VCAA 
compliance. 

3. After the development is completed, 
adjudicate the claims, including the 
claim for a total disability rating for 
compensation based on individual 
unemployability. If any decision is 
adverse to the Veteran, furnish the 
Veteran and his representative a 
supplemental statement of the case and 
return the case to the Board






The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner. 
38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009)



____________________________________________
George E. Guido Jr.
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


